Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 17 September 2021 have been fully considered, but are moot in view of the newly amended claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operation section configured to perform…” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2013.0234951) in view of Thornson (US 2014.0002419) and in further view of Nemoto (US 2018.0137840)
Regarding claim 1, Kim disclose:
A display unit comprising: a winder including a rotary shaft; a flexible display that has a display surface where an image is displayed, and is windable and ejectable from the winder with rotation of the rotary shaft; a detector that detects a state of the display surface of the flexible display ejected from the winder; and a controller that performs switching control of a display mode of the image on a basis of the state of the display surface detected by the detector (see Fig. 3b-4; [0051, 0054]; winder 3040 with rotating shaft 3070 flexible display 3050, to display image when ejected from winder 3040 and shaft 3070, detector 4030 to detect state of display ejected; controller 4060 to change display made of image depending on detected state of display). 
While Kim, at [0051] describes a plurality of sensors including a accelerometer, gyroscope, and geomagnetic sensors to allow detection of  attitude of the device, however Kim is not explicit as to, but Thornson disclose:
the detector comprising a plurality of sensors operable to detect an attitude of the rotary shaft (see [0062]; multiple sensors around the entire display such that in combination with the disclosure of Kim at [0051] would provide the attitude of the rotary shaft to be detected).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Thornson, to that of Kim, to predictably provide a correction of an image, where the flexible display’s rotary shaft attitude is known, where without adjustment and correction, would result in a distorted view for the user ([0053]). 
Kim and Thornson are not explicit as to the placement of the plurality sensory devices within the rotary shaft, but Nemoto disclose:

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Nemoto to the of Kim and Thornson,  to predictably provide sensor located within the shaft of the device such that the detection of the shaft orientation and rotational operation of the display can be detected. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide use of multiple sensors as shown in Thornson, to the shaft of Nemoto, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Thornson disclose:
the detector detects an inclination, relative to a vertical direction, of the flexible display ejected from the winder, and the controller performs, as the switching control of the display mode, inclination correction of the image in accordance with an inclination, relative to the vertical direction, of the display surface detected by the detector (see Fig. 8b; [0053-0054]; where flexible display is ‘inclined’ from vertical axis, and image 892 is adjusted according to detected inclination). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Thornson disclose:
the detector detects an attitude, relative to the rotary shaft, of an edge of the flexible display ejected from the winder, the edge being opposite to the winder, and the controller performs, as the switching control of the display mode, deformation 35SP371208 correction of the image in accordance with the attitude, relative to the rotary shaft, of the edge of the flexible display detected by the detector (see Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Thornson, to that of Kim, to predictably provide a correction of an image, where the flexible display has an attitude change between opposing edges, which predictably provides for a normal viewing of the displayed image, where without adjustment and correction, would result in a distorted view for the user ([0053])
Regarding claim 4, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Thornson disclose:
the detector detects a folding position in the flexible display ejected from the winder, and the controller performs, as the switching control of the display mode, divisional display of the image in accordance with the folding position in the flexible display (see Fig. 8E; [0055-0056]; divisional display according to fold). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Thornson, to that of Kim, to predictably provide a correction of an image, where the flexible has been folded, which predictably provides for a normal viewing of the displayed image, where without adjustment and correction, would result in a distorted view for the user ([0053])
Regarding claim 5, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Thornson disclose:
the detector detects that the winder and an edge of the flexible display come into contact with or closer to each other, the edge being opposite to the winder, and the flexible display being ejected from the winder and cylindrically curved, and the controller performs, as the switching control of the display mode, circumferential image display on a basis of the detection, by the detector, of the winder 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Thornson, to that of Kim, to predictably provide a correction of an image, where the flexible display opposing edges come into contact with each other in a cylindrically curved fashion, which predictably provides for a normal viewing of the displayed image, where without adjustment and correction, would result in a distorted view for the user ([0053])
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Kim at [0051] discusses various sensors in the detector 4030, it is not explicit as to, but Thornson disclose:
the detector includes a plurality of piezoelectric sensors (see [0019, 0022, 0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Thornson, to that of Kim, to predictably provide a piezoelectric sensor, to predictably detect the flex and strain of the display during use ([0022])
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim further disclose:
the detector includes a nine-axis 36SP371208 sensor including a gyroscope sensor, an acceleration sensor, and a geomagnetic sensor (see [0051]). 
Regarding claim 8, claim 8 is rejected under the same rationale of claim 1 where the amount of ejection of the flexible display is the state of the display surface. 
Regarding claim 10, the rejection of claim 8 is incorporated herein. Kim further disclose:
the controller selects, as the switching control of the display mode of the image, any one of an unlighted mode, a text display mode, a thumbnail display mode, or a full-screen display mode to display 
Regarding claim 11, the rejection of claim 8 is incorporated herein. Kim further disclose:
the controller selects, as the switching control of the display mode of the image, any one of an unlighted mode, a text display mode, a thumbnail display mode, or a full-screen display mode to display the image on the display surface (see Fig. 5). 
Regarding claim 12, the rejection of claim 8 is incorporated herein. Kim further disclose:
comprising an operation section that is configured to perform both an ejection operation for ejecting the flexible display from the winder and a display operation for displaying the image on the display surface (see Fig. 5; 3060 is shaft to control ejection and display image, because display ejection and sensed change control image operation).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view and Thornson and Nemoto and in further view of Kwak (US 2015.0220118). 
Regarding claim 9, the rejection of claim 8 is incorporated herein. While Kim at [0052] discusses as speaker for audio output, it is note explicit to, but Kwak disclose:
a speaker that outputs a sound, wherein the controller further performs switching control of an acoustic mode of the sound in accordance with the amount of ejection of the flexible display from the winder detected by the detector (see Fig. 20a; [0306-0307]; acoustic mode is dependent on amount of roll in the display (e.g., ejection of Kim). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to combine the known techniques of Kwak to that of Kim, Thornson, and Nemoto, to predictably provide speaker control based on the state of the display, which allows for a unique and quick control of audio playback ([0307]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621